Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 19 June 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor June 19th 1781—
                        
                        I have the Honor of your Excellency’s Letter of the 15th—Being fully persuaded of your active Zeal &
                            Wish to join the Army under my Command, I have only to intimate to you my Desire that you will not hurry your Troops by
                            too rapid a March—but suffer them to make such Halts on their Rout, as you shall find convenient & necessary.
                        By Information received from the Enemy at N. York, It seems they are taking a Position not far from East
                            Chester, where they are markg out an Encampment—This Movement I conjecture to be formed with a Design of covering their
                            foraging Parties—which will probably at this Season, be very busily employed.
                        Inclosed you will find an Extract from a Letter I have this Moment received from Genl Sullivan——the
                            Intelligence it contains is not official; but from some other concurrent Information, I have but too much Reason to fear
                            it is too well founded—A Prize was lately taken & carried into Philadelphia, the Captain of which mentions his
                            Sailing from Cork, some Time near the last of March—& that a Fleet like that mentioned in the Extract, with 4000.
                            Troops on Board, bound for the Coasts of America, had sailed from the same Port on the 27th March. If this Intelligence
                            should prove true, the Enemy may give us much Trouble in the Southern Quarter, untill they are seriously opposed in Force,
                            or their Intentions are directed to some other Object. I have the Honor to be with the utmost Respect & Esteem
                            Your Excellencys Most Obedient Servant

                        
                            Go: Washington 
                        
                    